Citation Nr: 1023326	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from November 1976 to 
February 1994.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In response to the Veteran's request in his May 2006 
substantive appeal, he was scheduled for a videoconference 
hearing before a Member of the Board in May 2007.  In a May 
2007 letter, the Veteran requested that his request for a 
Board hearing be withdrawn.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hypertension was neither shown during service or manifest 
to a compensable degree within one year after separation from 
service, and there is no competent medical evidence showing a 
relationship between this disorder and active service. 

3.  Congestive heart failure was not demonstrated during 
service or until many years later; and there is no competent 
medical evidence showing a relationship between this disorder 
and active service.  Congestive heart failure was noted many 
years post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).
2.  The criteria for service connection for congestive heart 
failure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002; & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a December 2004 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  In a March 2006 letter, the Veteran was provided 
with information regarding disability ratings and effective 
dates consistent with Dingess/Hartman.  After issuance of the 
above letters, and proving the Veteran and his representative 
additional opportunity to respond, the RO readjudicated each 
issue on appeal in an April 2006 SOC.  Hence, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, private medical 
records, and the report of a March 1998 VA general medical 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In addition to the above, certain chronic diseases, including 
cardiovascular disease, may be presumed to have incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
A.  Hypertension

STRs are negative for hypertension.  STRs from October 1990 
and November 1990 reflect blood pressure readings of 121/69 
and 110/64, respectively.  A July 1992 STR notes a blood 
pressure reading of 139/87 and in January 1993, the Veteran's 
blood pressure was 130/78.  The Veteran's February 1994 
retirement examination reflects that the Veteran's blood 
pressure was 135/80.  There was no diagnosis of hypertension.  
On contemporaneous self-report, the Veteran denied problems 
with high or low blood pressure.   

An April 1994 New Hanover Regional Medical Center record 
reflects that the Veteran was seen for shortness of breath 
found to possibly be secondary to situational anxiety from 
the death in his family.  His blood pressure was 140/90.  

An August 1994 New Hanover Regional Medical Center record 
reflects that the Veteran was admitted after a closed head 
injury sustained while riding a horse.  His blood pressure 
had been in the 120/80 range, 140/70.  

A September 1994 Cape Fear Valley Medical Center 
rehabilitation discharge summary reflects that the Veteran 
was diagnosed with hypertension.  

A March 1998 VA general medical examination report reflects 
that the Veteran's blood pressure was 124/76.  Hypertension 
was not diagnosed.

January 2005 to May 2005 VA medical records reflects that the 
Veteran's blood pressure ranged from as 109/68 to 108/71.   
It was noted that the Veteran had a history of  hypertension.   

In this case, it is significant to note the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7101, describe hypertensive 
vascular disease for VA disability compensation purposes.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, DC 7101, Note 1 (2009). 
 
Although the private medical records from September 1994 show 
that the Veteran was diagnosed with hypertension, the Veteran 
does not meet the requirements of 38 C.F.R. § 4.104, 
Diagnostic Code 7101, however, as the systolic pressure has 
ranged from 120 at the lowest to 140 at the highest and the 
diastolic pressure ranged from a low of 70 to a single (not 
predominate) high of 90.  Moreover, the readings within one 
year post service do not show that a compensable rating would 
even be warranted, if in fact, the Veteran did have 
hypertension for VA compensation purposes.  The minimum 
(compensable) 10 percent disability rating requires that the 
Veteran's diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominately 160 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  A compensable rating could also 
be based on continuous use of medication for control.  That 
is not shown.

Further, it appears that his diagnosis may stem from a 
history of family hypertension reported on another private 
medical record.  The evidence does not show hypertensive 
readings during this treatment.  Moreover, no specific 
treatment for hypertension was indicated.  Thus, it is 
unclear that hypertension was clinically established in 1994.

In this case, the Board finds that hypertension was neither 
shown during service or manifest to a compensable degree 
within one year after separation from service.  Furthermore, 
there is no medical comment or opinion even suggesting that 
there exists a medical nexus between the Veteran's current 
hypertension and his military service, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical opinion.  Thus, the claim must be 
denied on both a direct and presumptive service connection 
basis.

B.  Congestive heart failure

STRs are negative for any complaints, treatment, findings, or 
diagnosis of a heart condition, or specifically, congestive 
heart failure.  The Veteran's February 1994 retirement 
examination reflects that his heart was evaluated as 
clinically normal.  On contemporaneous self-report, the 
Veteran denied heart trouble.

A March 1998 VA general medical examination report is 
negative for complaints, findings, or diagnosis of a heart 
disorder.  

A February 2004 VA emergency room record notes that the 
Veteran was recently discharged from New Hanover hospital 
when he was diagnosed with congestive heart failure that same 
month.  The Veteran gave a long history of alcohol 
dependency/abuse, noting that he quit in November 2003.  The 
examining physician assessed the Veteran with new onset 
congestive heart failure, now clinically resolved.  The VA 
physician suspected that the Veteran had "dil" 
cardiomyopathy secondary to alcohol abuse.  

A March 2004 VA medical record reflects that the Veteran was 
recently diagnosed with congestive heart failure.  The 
Veteran reported that his symptoms all started on February 
12, 2004.  

In this case, while post-service medical records show that 
the Veteran has been diagnosed with congestive heart failure, 
there is no medical evidence indicating that congestive heart 
failure was manifest in the first post-service year.  In 
fact, the Veteran has asserted that his congestive heart 
failure symptoms did not begin until February 2004.  The 
Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability, in this case more than 10 years, is 
a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical evidence or opinion even 
suggesting that there exists a relationship between the 
Veteran's currently diagnosed congestive heart failure and 
service, and neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.   The Board notes that the 
Veteran has asserted in his May 2006 substantive appeal that 
his congestive heart failure is related to his hypertension; 
however, as the claim for service connection for hypertension 
is denied, any claim on a secondary basis is moot.  Hence, 
the claim for service connection for congestive heart failure 
is denied.

C. Each disability

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran and his 
representative indicating that his claimed disabilities are 
related to service.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, to whatever extent the Veteran attempts to 
support the claim on the basis of his assertions, alone, the 
Board points out that matter the matter of diagnosis of 
hypertension and congestive heart failure and etiology (or 
medical relationship) is a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-138 (1994).  As a layperson not shown to have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter, he can not provide persuasive evidence on a medical 
diagnosis and medical nexus question.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, his 
lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinki, 1 Vet. 
App. 49, 53-56 (1990). 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


